Citation Nr: 0724578	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  99-23 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for benign prostatic tissue 
with focal chronic prostatitis, claimed as prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO), on another matter which is addressed in 
a separate decision.  Specifically, in that rating decision, 
the RO determined the appellant, the veteran's former spouse 
(S.T.), was not entitled to an apportionment of his VA 
compensation benefits as the legal custodian for three of 
their children (K.T., R.T., and J.T.).  The appellant 
perfected an appeal of that determination to the Board, and 
the Board is issuing a separate decision on that matter.  The 
issue of  entitlement to service connection for benign 
prostatic tissue with focal chronic prostatitis, claimed as 
prostate cancer, is addressed separately here as it does not 
concern the appellant in the apportionment case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an August 2004 rating decision, the RO denied a claim for 
service connection for benign prostatic tissue with focal 
chronic prostatitis, claimed as prostate cancer. 
Subsequently, in October 2004 the veteran submitted a letter 
containing a notice of disagreement with the August 2004 
rating decision as to the denial of the prostate cancer 
claim.  

The RO has not issued a statement of the case to the veteran 
after receipt of his timely notice of disagreement.  An 
unprocessed notice of disagreement should be remanded, not 
referred, to the RO for issuance of a statement of the case. 
Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the 
case is REMANDED for the following action:

Provide the veteran and his representative 
a statement of the case as to the issue of 
entitlement to service connection for 
benign prostatic tissue with focal chronic 
prostatitis, claimed as prostate cancer.  
The veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of these issues to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive appeal 
is not filed, the claim should not be 
certified to the Board.  If one is filed, 
then subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



